Citation Nr: 1105541	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 
1997, including service in the Southwest Asia Theater of 
operations from December 27, 1990 to May 2, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.  


FINDING OF FACT

The Veteran's PTSD had its onset in service, due to stressors 
related to his fear of hostile military activity involving events 
resulting in actual or threatened death or serious injury and 
consistent with the places, types, and circumstances of his 
Persian Gulf service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
establishing service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for an 
acquired psychiatric disorder of PTSD, which represents a 
complete grant of the benefits sought on appeal.  As such, no 
discussion of VA's duty to notify or assist is necessary.

The Veteran claims entitlement to service connection for PTSD on 
the basis that during service in the Persian Gulf he experienced 
a number of psychiatric stressors in part associated with 
incidents linked to his proximity to combat related activity.  
These included witnessing the aftermath of artillery fire he was 
involved with, including seeing the bodies that the artillery had 
torn apart and/or burned alive.  He also reported witnessing a 
fellow soldier attempt to commit suicide by jumping off the roof 
of a building.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including a psychosis, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The record shows that the Veteran has been diagnosed as having 
PTSD.  In adjudicating a claim for service connection for PTSD, 
VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

During the pendency of this claim, effective July 13, 2010, VA 
amended 38 C.F.R. § 3.304(f) by liberalizing, in certain 
circumstances, the evidentiary standards for establishing the 
occurrence of an in-service stressor for non-combat Veterans.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, 
credible supporting evidence of a corroborated in-service 
stressor was required.  Credible supporting evidence was not 
limited to service department records, but could be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible 
supporting evidence of the actual occurrence of an in-service 
stressor could not consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3), however, 
eliminates the need for stressor corroboration in circumstances 
in which the Veteran's claimed in-service stressor is related to 
"fear of hostile military or terrorist activity."  
Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  

In deciding a claim generally, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Finally, in determining whether service connection is warranted 
for a disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service treatment records show no indications of any psychiatric 
complaints or treatment, or treatment for any injury referable to 
the Veteran's claimed stressors; except that at his June 1997 ETS 
(expiration of term of service) examination he reported that he 
had had depression or excessive worry.  He further reported at 
that time that he had depression, which he linked to his stress 
in the Army. 

The Veteran's DD Form 214 shows that he received the Southwest 
Asia Service Medal and shows that he served in Southwest Asia 
from December 1990 to May 1991 and had military occupational 
specialties including auto logistics specialist, and cannon 
crewmember.  

During a January 2008 VA examination, the examiner concluded with 
an Axis I diagnosis of generalized anxiety disorder, panic 
disorder with agoraphobia, PTSD with secondary dysthymic 
disorder.  The examiner commented that the Veteran was struggling 
with generalized anxiety.  The examiner opined that he was 
suggesting the existence of PTSD based on the existence of the 
Veteran's exposure to traumatic events, avoidance symptoms 
including significant emotional numbing, psychological distress 
when confronting elements that could trigger memories and 
increased irritability/hyperarousal.

In the report of a June 2008 VA examination, the examiner opined 
that there were no known verifiable stressors associated with the 
January 2008 VA examination diagnosis of PTSD.  The examiner also 
opined that the PTSD was not a progression of the service-
connected panic disorder or some other etiology. 

The report of a July 2009 VA examination shows that the examiner 
commented that the Veteran "claims to have seen the results of 
artillery rounds on vehicles and tanks."  "He stated, we saw 
the kinds of things you expect to see when artillery lands."  
"He claims to have seen dead bodies and burning tanks."  After 
examination the report contains an Axis I diagnosis of anxiety 
disorder not otherwise specified; panic disorder without 
agoraphobia.  The examiner opined that "the anxiety disorder 
(claimed as PTSD) is" less likely as not (not likely) caused by 
or a result of service.

To the extent that any of the above opinions favoring the 
Veteran's claim relied in part on the Veteran's report of a 
continuity of symptomatology since service, the Veteran is 
competent to attest to his observations of his psychiatric 
symptoms, to include attesting as to symptoms in service, and as 
to a continuity of symptoms after discharge.  Layno v. Brown, 6 
Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).   The Board finds 
that the Veteran's statements on these matters are credible, and 
that they were fairly relied on in opinions given in favor of the 
Veteran on the matter of nexus with service.  

The examiner from the January 2008 VA examination essentially 
confirmed that the inservice stressors claimed by the Veteran and 
discussed above involving cannon firing and seeing the aftermath, 
and other incidents were adequate to support a diagnosis of PTSD 
and that the PTSD symptoms were related to the claimed stressors.  
The reported stressors are consistent with the circumstances of 
the Veteran's service.  The claimed stressors are credible and 
were relied on by the VA clinical staff providing opinions as to 
a positive nexus.  

To the extent the Veteran's claimed stressors were related to his 
fear of hostile military activity involving potential events 
resulting in actual or threatened death or serious injury, they 
were consistent with the places, types, and circumstances of his 
service including as a cannon crewmember in Southeast Asia in 
1990 and 1991.  The VA examiner at the January 2008 examination 
sufficiently confirmed that the claimed stressors were adequate 
to support a diagnosis of PTSD, and that the PTSD symptoms were 
related to the claimed stressors.   

Based on the foregoing, and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the evidence of record 
is at least in relative equipoise as to whether PTSD is related 
to the Veteran's service.  Thus, service connection is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


